The Employment Law Firm
Cynthia L. Pollick, LLM                                                                                      Attorney for Plaintiff
I.D. No.: 83826
363 Laurel Street
Pittston, PA 18640
(570) 654-9675
_____________________________________________________________________________________________________________________________________________________________



                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LAWRENCE J. KANSKY,                                                     :                        CIVIL ACTION – LAW
                                                                        :
            Plaintiff                                                   :                      JURY TRIAL DEMANDED
                                                                        :
            v.                                                          :
                                                                        :
CITY OF WILKES-BARRE, et al.                                            :
                                                                        :                        NO. 20-43
            Defendants                                                  :

                                   BRIEF IN OPPOSITION TO DEFENDANTS’
                                            MOTION TO DISMISS




                                                                                    Respectfully Submitted:

                                                                                    By: s/ Cynthia L. Pollick
                                                                                    Cynthia L. Pollick, Esquire
                                                                                    Pa. I.D. No.: 83826
                                                                                    363 Laurel Street
                                                                                    Pittston, PA 18640
                                                                                    (570) 654-9675
                                                                                    pollick@lawyer.com
                          TABLE OF AUTHORITIES


Allah v. Seiverling,
  229 F.3d 220 (3d Cir. 2000)                …………..……………….…………………… 15

Anderson v. Davila,
  125 F.3d 148 (3d Cir. 1997)          ...……..………..…………………..………….……… 14, 16

Andrews v. Scuilli,
  853 F.3d 690 (3d Cir. 2017)                   …………………………………………… 3

Bloch v. Ribar,
  156 F.3d 673 (6th Cir. 1998)               …………..……………….…………………… 21

Brown v. City of New York,
  2004 U.S. Dist. LEXIS 25062 (S.D.N.Y. 2004)          ……………………………… 10

Bristow v. Clevenger,
  29 Fed. Appx. 813 (3d Cir. 2002)           …………………………………………………… 14-15

Carbone v. City of New Castle,
  2016 U.S. Dist. LEXIS 12885 (W.D. Pa. 2016)        ...……..………..……………… 16

Commonwealth v. Coon,
  695 A.2d 794 (Pa. Super. Ct. 1997)            …………………………………………… 8

Commonwealth v. Smith,
  447 A.2d 282 (Pa. Super. Ct. 1982)         ……………………….…...………………..…... 6

Commonwealth v. Williams,
  496 A.2d 31 (Pa. Super. Ct. 1978)            ……………….…..…...…...……………… 4

Coyett v. City of Philadelphia,
  150 F. Supp. 3d 479 (E.D. Pa. 2015)            ………………………………………… 22-23

Chuy v. Phila. Eagles Football Club,
  595 F.2d 1265 (3d Cir. 1979)                 ...……..………..…………………..……… 28


                                        ii
Doe v. C.A.R.S. Prot. Plus,
 527 F.3d 358 (3d Cir. 2008)                  …………..……………….…………………… 13

Eckman v. Lancaster City,
  742 F. Supp. 2d 638 (E.D. Pa. 2010)                    ………………………… 5

Ersek v. Township of Springfield,
  102 F.3d 79 f. 6 (3d Cir. 1996)         …………………………………………………… 18

FOP v. Fyfe,
  2002 U.S. Dist. LEXIS 12148 (E.D Pa. 2002)        ...……..………..………………… 30

Green v. Mizner,
  692 A.2d 169 (Super. Ct. 1997)                   …………..……………….………… 34

Hassan v. City of New York,
  804 F.3d 277 (3d Cir. 2015)           ………………….……………………………..…… 3

Henderson v. City of Philadelphia,
  853 F. Supp. 2d 514 (E.D. Pa. 2012)          ……………………………………………… 10, 26

Houston v. Hill,
 482 U.S. 451 (1987)                              ..………………………………….…… 11-12

Koldjeski v. Colombo,
 2009 Pa. Dist. & Cnty. Dec. LEXIS 441 (CC P Lackawanna)      …………..…… 33

Light v. Haws,
  2005 U.S. Dist. LEXIS 44280 (M.D. Pa. 2005)        …………..……………….…… 26

Losch v. Parkesburg,
  736 F.2d 903 (3d Cir. 1984)                 ...………………...…………………………….. 10

Memphis Cmty. Sch. Dist. v. Stachura,
  477 U.S. 299 (1986)                          ...……..………..…………………..……… 21

Miller v. Mitchell,
  598 F.3d 139 (3d Cir. 2010) ……………………………………………………………. 12


                                        iii
Petula v. Mellody,
 588 A.2d 103 (Pa. Commw. 1991)                 …………..……………….…………………… 30-31

Pollarine v. Boyer,
 2005 U.S. Dist. LEXIS 15425 (E.D. Pa. 2005)         …………..……………….………… 30

Schwab v. Wood,
 767 F. Supp. 574 (D. Del. 1991)                …………..……………….…………………… 26

Smith v. Wade,
 461 U.S. 30 (1983)                   ...……..………..…………………..………….……… 27-29

Spiess v. Pocono Mt. Reg'l Police Dep't,
  2013 U.S. Dist. LEXIS 41814                     …………..……………….……………… 5

Springer v. Henry,
 435 F.3d 268 (3d Cir. 2006)                    …………..……………….…………………… 27-28

Thompson v. Real Estate Mortg. Network,
  748 F.3d 142 (3d Cir. 2014)                     …………..……………….……………… 2

Weinstein v. Bullick,
 827 F. Supp. 1193 (E.D. Pa. 1993)               ...……..………..…………………..……… 33

Wolfe v. Fayetteville Ark. Sch. Dist.,
 600 F. Supp. 2d 1011 (W.D. Ark. 2009)             ...……..………..…………………..…… 33




                                           iv
The Employment Law Firm
Cynthia L. Pollick, LLM                                                                                      Attorney for Plaintiffs
I.D. No.: 83826
363 Laurel Street
Pittston, PA 18640
(570) 654-9675
_____________________________________________________________________________________________________________________________________________________________



                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LAWRENCE J. KANSKY,                                                     :                        CIVIL ACTION – LAW
                                                                        :
            Plaintiff                                                   :                      JURY TRIAL DEMANDED
                                                                        :
            v.                                                          :
                                                                        :
CITY OF WILKES-BARRE, et al.                                            :
                                                                        :                        NO. 20-43
            Defendants                                                  :

                                   BRIEF IN OPPOSITION TO DEFENDANTS’
                                            MOTION TO DISMISS

                                               POINT ONE
                           Plaintiff alleged facts that show that Defendants
                                  were involved in harming Plaintiff

            Plaintiff alleged and Defendant Harding admitted that he criminally

charged Plaintiff; and therefore, there is no question that he was personally

involved. Plaintiff specifically alleged:

                  28. Defendant Officer RICHARD HARDING initiated a
            criminal proceeding against Plaintiff. (Doc. 14; pgs. 16-18).

Defendant COFFAY approved the charges filed by Officer HARDING when he

publicly supported the filing of the criminal charges. Plaintiff specifically

alleged the following:

                                                                             1
             29. Defendant Police Chief JOSEPH COFFAY approved the
      charges filed by Officer HARDING when he publicly supported the filing
      of the criminal charges and stated that “… officer Richard Harding had
      probable cause to file the charges”.
      https://www.citizensvoice.com/news/hearing-set-in-raccoon-mercy-
      killing-1.2504033

      “Under the ‘notice pleading’ standard embodied in Rule 8 of the Federal

Rules of Civil Procedure, a plaintiff must come forward with ‘a short and plain

statement of the claim showing that the pleader is entitled to relief.’ As

explicated in Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d

868 (2009), a claimant must state a ‘plausible’ claim for relief, and ‘[a] claim

has facial plausibility when the pleaded factual content allows the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.’ Although ‘[f]actual allegations must be enough to raise a right to

relief above the speculative level,’ Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007), a plaintiff ‘need only put forth

allegations that raise a reasonable expectation that discovery will reveal

evidence of the necessary element.’” Thompson v. Real Estate Mortg. Network,

748 F.3d 142, 147 (3d Cir. 2014).

      As the Third Circuit has held, “[d]espite the City's demand for more

information about when, by whom, and how the policy was enacted and

where it was written down, ‘the Twombly-Iqbal duo have not inaugurated an



                                        2
era of evidentiary pleading.’ Santana v. Cook Cnty. Bd. of Review, 270 F.R.D.

388, 390 (N.D. Ill. 2010) (emphasis in original); see also Twombly, 550 U.S. at

570 (rejecting the proposition that notice pleading "require[s] heightened fact

pleading of specifics").” Hassan v. City of New York, 804 F.3d 277, 295-296 (3d

Cir. 2015). Consequently, both individual Defendants were personally

involved in the pursuit of criminal charges against Plaintiff.

                              POINT TWO
Officer Harding personally signed the affidavit of probable cause and the
          criminal complaint was not approved by any lawyer
                 or the Commonwealth of Pennsylvania

      The criminal complaint was signed and filed by Defendant Officer

Harding and not approved by Luzerne County District Attorney’s Office. (See

Exhibit “A” pg. 1, 3). “When an officer submits a sworn affidavit of probable

cause, he or she ‘is not free to disregard plainly exculpatory evidence, even if

substantial inculpatory evidence (standing by itself) suggests that probable

cause exists.” Andrews v. Scuilli, 853 F.3d 690, 698 (3d Cir. 2017)(emphasis

added). Contrary to Defendants’ argument, Plaintiff did allege that Defendants

lacked probable cause. Specifically, Plaintiff alleged as follows:

            32. Defendant Police Officer RICHARD HARDING initiated that
      criminal proceeding without probable cause. (Doc. 14)




                                         3
                               POINT THREE
 The affidavit of probable cause does not provide evidence that Plaintiff
  engaged in reckless endangerment because he did not cause serious
          bodily injury; and Defendant Harding omitted the fact
                          that no one was injured

      To state a cause of action for the criminal offense of reckless

endangerment an officer must have evidence of death or serious bodily harm.

18 Pa. C.S.A. § 2705. The courts have stated that, "[s]erious bodily injury" is

defined in the Crimes Code as ‘Bodily injury which creates a substantial risk of

death or which causes serious, permanent disfigurement, or protracted loss or

impairment of the function of any bodily member or organ." Commonwealth v.

Williams, 496 A.2d 31, 38 (Pa. Super. Ct. 1978).

      Nothing in the affidavit of probable cause notes any evidence that any

person was in danger of bodily injury that created substantial risk of death or

serious, permanent disfigurement or protracted loss of any bodily organ. In

fact, Defendant Harding should have noted in the affidavit of probable cause

that no one was injured or believed that they would be injured, which

testimony was offered at the preliminary hearing. (Exhibit “C”). Consequently,

Officer Harding stating in his affidavit that witnesses were complainants and

harmed by Plaintiff was false and misleading.

      “Thus, a police officer has a duty to submit a truthful and accurate

affidavit of probable cause. A police officer acts with reckless disregard for the


                                        4
truth when he withholds information from a warrant that a reasonable person

would recognize as ‘the kind of thing the judge would wish to know.’ …

Regarding false statements, an officer acts with reckless disregard for the

truth when ‘viewing all the evidence, [he] must have entertained serious

doubts as to the truth of his statements or had obvious reasons to doubt the

accuracy of the information he reported.’" Eckman v. Lancaster City, 742 F.

Supp. 2d 638, 650-651 (E.D. Pa. 2010).

      “As such, a reasonable jury could find by a preponderance of the

evidence that the assertions and omission are material to the finding of

probable cause. Thus, viewing the reconstructed affidavit in a light most

favorable to plaintiffs, a genuine issue of disputed fact exists as to whether

there was probable cause at the time of Lacen's arrest. Accordingly, the

individual defendants' motions for summary judgment on plaintiffs' false

arrest claims will be denied.” Spiess v. Pocono Mt. Reg'l Police Dep't, 2013 U.S.

Dist. LEXIS 41814, *30 (M.D. Pa. 2013).

      Consequently, since Defendant Harding provided no statement in the

affidavit of probable cause that showed or proved anyone was the victim of

serious bodily injury and failed to include a statement attesting to the same,

the omissions prove that there could not be a finding of probable cause




                                         5
combined with the fact that Defendant Harding swore that there were two

complainants which was false. (See Exhibit “C”).

      Defendants rely on the Robinson case, which was not a civil rights action

determining whether an affidavit of probable cause was sufficient to charge a

person with the crime of reckless endangerment, but rather a jury’s

determination that the defendant had committed the crime of reckless

endangerment and the appellant court viewed the facts in favor of the verdict

winner and it appears that there was no challenge to the issue of whether

there was ‘serious bodily injury’, like in this case.

      Unlike the Robinson case, which is non-precedential, in Smith, which is

precedential, the Superior Court determined that “[t]here was evidence that

Ronald J. Smith was holding a rifle and there was evidence from which a jury

could conclude that the rifle was fired; however, there was no evidence that

the rifle was fired at Douglas Forry. Just as plausible would be the conclusion

that the rifle was fired into the air. There is no competent evidence from

which a jury could conclude that Douglas Forry at any time was placed in

danger of death or serious bodily injury. We conclude, therefore, that the

evidence presented at trial was insufficient, as a matter of law, to sustain the

conviction.” Commonwealth v. Smith, 447 A.2d 282, 284 (Pa. Super. Ct. 1982).




                                         6
      Likewise, here the affidavit of probable cause lacks any evidence that

anyone was in danger of death or serious bodily injury and reckless

endangerment requires mens rea, which is an intent to cause harm to a

person. Plaintiff never intended to cause serious bodily harm to anyone since

the firing of the firearm was to save a raccoon in distress that possibly could

have endangered the public if it had rabies.

      Consequently, no reasonable officer would charge Plaintiff with the

crime of reckless endangerment since no victim stated they were in danger

nor was there any statement that the firearm was fired or pointed at someone

and they were placed in danger of death of serious bodily injury. (See Exhibit

“C”). Therefore, Plaintiff can show that Defendants did not have probable

cause to charge him with the criminal offense of reckless endangerment.

                              POINT FOUR
     The affidavit of probable cause does not provide evidence that
        Plaintiff engaged in disorderly conduct since he did not
            engage in violent behavior and did not intend on
                  causing substantial harm to the public

      As noted by the Superior Court, “[e]ven if we were to determine that the

‘public was affected’ in this case, the Commonwealth would still be required to

prove that appellant had the proper mens rea. That is, the Commonwealth

would be required to prove that appellant specifically intended to cause

serious public inconvenience or substantial harm to the public, or that


                                       7
appellant persisted in disorderly conduct after reasonable warning or request

to desist was made.” Commonwealth v. Coon, 695 A.2d 794, 798 (Pa. Super. Ct.

1997)(reversing judgment finding defendant of disorderly conduct since he

did not intend on causing harm by firing four (4) shots at his neighbors

property).

      Again, here, the affidavit of probable states nothing related to Plaintiff’s

intent to cause substantial harm to the public. Quite to the contrary, Plaintiff

was assisting the public by attempting to eliminate a dangerous, potentially

rabid animal. Moreover, Plaintiff had requested law enforcement assistance

for approximately eight (8) hours before with no response from any law

enforcement agency. Consequently, there is no question that Plaintiff has

alleged that the omissions in the affidavit of probable cause by Defendant

Harding caused him to be unlawfully charged for disorderly conduct.




                                        8
                              POINT FIVE
     Defendant Harding first did not charge Plaintiff with a claim for
         unlawful act concerning a furbearer, then he added it,
         which shows malice only to drop it at the first hearing;
                 therefore, Defendant Harding admits
                    he did not have probable cause

      Defendants continue to argue that there was probable cause to charge

Plaintiff with the unlawful act concerning a furbearer, but Defendant Harding

admitted he did not have probable cause when he dropped the charge. (See

Exhibit “D”). Specifically, Plaintiff has alleged the following:

            30. On or about July 2, 2019, Defendant Harding dropped
      charges against Plaintiff related to the unlawful act concerning a
      furbearer, which proves he did not have grounds for such criminal
      charges, especially since there was no plea agreement in place.
      (Doc. 14).

Consequently, Defendants have admitted that they did not have probable

cause to file charges of unlawful act concerning a furbearer. Therefore,

Plaintiff need not address that dropped charge since Defendants withdrew it.

                                 POINT SIX
   Defendant Harding had malice since he admitted that there was no
       crime, yet still lodged forward with criminal charges; and
          in fact added charges only to drop them voluntarily

      It is clear from Plaintiff’s Complaint and Defendant Harding’s affidavit of

probable cause that Defendant admittedly had no probable cause to criminally

charge Plaintiff with any of the crimes since there was no victims and there

were no allegations of seriously bodily injury. “It is clear that the filing of


                                         9
charges without probable cause and for reasons of personal animosity is

actionable under § 1983.” Losch v. Parkesburg, 736 F.2d 903, 907 (3d Cir.

1984).

      As for the fourth element of claims for malicious prosecution, there is no

question that Plaintiff has met that requirement since “[m]alice may be

inferred from the absence of probable cause.” Henderson v. City of

Philadelphia, 853 F. Supp. 2d 514, 519 (E.D. Pa. 2012). Here, there is no

question that based on Defendant Harding’s affidavit of probable cause none

existed for the crimes Plaintiff was charged with.

      Further, Defendant Harding initially determined that Plaintiff should not

be charged with a crime, than added the charge only to drop it at a hearing

voluntarily shows Defendant Hardings’ intent to overcharge Plaintiff and

shows malice toward Plaintiff by ranking up the charges. (See Exhibits “A”,

“B”, “C” and “D”). Unlike the case in Brown, which concluded, “[t]he record is

barren of any evidence of a willful or malicious intent, on the part of the police

or prosecution, to overcharge plaintiff with more serious criminal conduct

than he was suspected of committing.”; here the voluntary dismissal of a

charge proves malicious intent on the part of Defendant Hardings. Brown v.

City of New York, 2004 U.S. Dist. LEXIS 25062, *20-21 (S.D.N.Y.

2004)(emphasis added).


                                       10
      Further, Defendant Hardings’ action after the preliminary hearing show

his continued malice and dislike for Plaintiff. Plaintiff alleged in his Amended

Complaint the following:

            59. On or about December 31, 2019, at 11:45 am,
      Defendant Police Officer RICHARD HARDING pulled behind
      Plaintiff in a no parking zone and yelled and screamed at Plaintiff
      that he was looking for him.

           60. Additionally, Defendant Police Officer RICHARD
      HARDING yelled and screamed that Plaintiff was a liar, no hero,
      and got lucky in full uniform with a gun in his possession.

           61. At the time Defendant Police Officer RICHARD
      HARDING yelled and screamed at Plaintiff, he was legally parked
      and was getting out of his car. (Doc. No. 14).

Interestingly, Plaintiff did not testify at his preliminary hearing; and therefore,

the assumption that Plaintiff was lying cannot be sustained. Consequently,

viewing the facts alleged in Complaint as true, Plaintiff has stated a claim for

malicious prosecution against Defendants.

                              POINT SEVEN
   Defendants apparent annoyance with Plaintiff having called 911 on
     several occasions and complaining about the failure to respond
       prompted Defendants to retaliate against him by filing false
    criminal charges; and Plaintiff’s free speech was the but for cause

      “It is not limited to fighting words nor even to obscene or opprobrious

language, but prohibits speech that "in any manner . . . interrupt[s]" an officer.

The Constitution does not allow such speech to be made a crime. The freedom



                                        11
of individuals verbally to oppose or challenge police action without thereby

risking arrest is one of the principal characteristics by which we distinguish a

free nation from a police state.” Houston v. Hill, 482 U.S. 451, 462-463 (1987).

“That the District Attorney's motive in bringing a prosecution is likely

retaliatory, rather than a good faith effort to enforce the law, is supported by

the lack of evidence of probable cause.” Miller v. Mitchell, 598 F.3d 139, 153

(3d Cir. 2010). Consequently, since Defendant Harding brought charges

without probable cause, his motive was retaliatory and not in pursuit of

justice as required by the law.

      Defendants only argue that Plaintiff has not stated the causal link

between the placing of the 911 calls seeking assistance from law enforcement

with no assistance until after 8 hours and his complaints of the same to the

filing of charges. However, discovery will uncover that Defendant Harding

took photographs of the area in question on the day it occurred (i.e. May 21,

2019) and he was aware of the constant calling to 911 made by Plaintiff.

Consequently, Defendant Harding had made up his mind to charge Plaintiff at

that time or he would never have taken photos. Therefore, it was a same day

retaliation that occurred; and therefore, Plaintiff easily establishes causation.

      Moreover, Defendant Harding did a criminal check on Plaintiff on May

24, 2019, which was just three (3) days after the incident and probably his


                                        12
next day of work after the incident, which will be uncovered in discovery.

Consequently, Plaintiff’s allegations in Count I, which have to be viewed as the

truth, undoubtedly surpass Defendants’ attempts to dismiss that Count.

      The Third Circuit has held, “[w]e have held temporal proximity

sufficient to create an inference of causality to defeat summary judgment.

LeBoon v. Lancaster Jewish Cmty. Ctr. Ass'n., 503 F.3d 217, 232-233 (3d Cir.

2007). … The temporal proximity, however, is sufficient here to meet Doe's

minimal prim a facie case burden as to the causal connection element. See e.g.

Fasold v. Justice, 409 F.3d 178, 189-90 (3d Cir. 2005) (discussing a period less

than one month and noting that "a short period of time" may provide the

evidentiary basis of an inference of retaliation)).” Doe v. C.A.R.S. Prot. Plus, 527

F.3d 358, 369 (3d Cir. 2008).

      Here, the completion of the affidavit of probable cause occurred on June

3, 2019, yet Defendant Harding took photos of the scene the same day the

events occurred on May 21, 2019 and criminal background check on May 24,

2019. Consequently, at best Plaintiff has stated same day retaliation, at worse,

the completion of the affidavit of probable cause occurred just 13 days after

the events at issue. Plaintiff has established the causal component of his right

to contact 911 for assistance, protest the non-response and being charged

with four (4) crimes.


                                        13
                               POINT EIGHT
  Plaintiff need not establish an adverse action, but rather that he was
    retaliated against for having accessed the court and successfully
                 defending himself against false charges

      The adverse action component does not apply to a non-employee First

Amendment retaliation claim. "Retaliation for the exercise of constitutionally

protected rights is itself a violation of rights secured by the Constitution

actionable under section 1983.” Anderson v. Davila, 125 F.3d 148, 162 (3d Cir.

1997). “The fact that Anderson harbored no constitutional right to be free

from government surveillance does not affect his claim under this doctrine.

What matters is that the Government undertook to visibly and obviously

surveil him because he exercised his First Amendment rights.” Id.

      As noted by the Court in Bristow, a retaliation claim will lie if a citizen is

retaliated against because he accessed the courts. Bristow v. Clevenger, 29 Fed.

Appx. 813, 815 (3d. Cir. 2002). “But dismissal of the retaliation claim cannot,

in our view, properly be upheld. The right of access to the courts is protected

by the First Amendment, … And retaliation for exercising a constitutionally

protected right is, in itself, a violation of constitutional rights; the retaliation

need not be physical in nature, or rise to the level of a substantive due process

violation. See, e.g., Anderson v. Davila, 37 V.I. 496, 125 F.3d 148 (3d Cir. 1997)

(retaliation consisting of surveillance). … Judge Sloviter noted ‘an action that



                                        14
would otherwise be permissible is unconstitutional if it is taken in retaliation

for the exercise of the right of access to the courts.’ … Thus, regardless of

whether the alleged harassment was sufficiently serious to trigger substantive

due process concerns, it was error to dismiss the retaliation claim on the basis

of the pleadings.” Bristow v. Clevenger, 29 Fed. Appx. 813, 815 (3d. Cir. 2002).

      Here, Plaintiff accessed the courts when he successfully defended

criminal charges against him with representation by his lawyer, and in direct

retaliation Defendant Harding stalked him and “yelled and screamed that

Plaintiff was a liar, no hero, and got lucky in full uniform with a gun in his

possession”. (Doc. 14). “We have recognized that the right of access to the

courts . . . must be freely exercisable without hindrance or fear of retaliation.”

Allah v. Seiverling, 229 F.3d 220, 224 (3d Cir. 2000). “It is well settled that

prisoners have a constitutional right to access to the courts, which requires

access to ‘adequate law libraries or adequate assistance from persons trained

in the law’ for filing challenges to criminal sentences, both direct and

collateral, and civil rights actions.” Id.

      Consequently, Plaintiff has direct evidence that but for him successfully

defending against criminal charges by way of accessing the court to defend

himself against false charges, Defendant Harding would not have stalked and

called Plaintiff a liar and that he got lucky, which directly go to Plaintiff’s


                                             15
access to the courts; and therefore, Plaintiff has shown the causal link

between the same.

      The majority of cases cited by Defendant involve prisoners and not a

citizen who successfully accessed the courts to defend against criminal

charges and are non-precedential. Here, Plaintiff has a precedential case of

the Third Circuit Anderson v. Davila, which overrules the non-precedential

cases cited by Defendants and must be relied upon to decide this motion along

with the only precedential decision relied upon by Defendants, Third Circuit

case Allah v. Seiverling, which actually supports Plaintiff’s case. Consequently,

none of the non-precedential cases cited by Defendants have any application

in this matter and should be ignored.

                                  POINT NINE
                   Plaintiff has stated a stigma plus claim
                            against all Defendants

      “Relying on Gobel v. Maricopa County, 867 F.2d 1201, 1205 (9th Cir.

1989) — which relied on Marrero v. City of Hialeah, 625 F.2d 499, 516-19 (5th

Cir. 1980) — Plaintiff argues that defamatory statements made "in

connection" with an unlawful arrest are actionable under § 1983, since the

unlawful arrest provides the necessary "plus" factor.” Carbone v. City of New

Castle, 2016 U.S. Dist. LEXIS 12885, *16 (W.D. Pa. 2016).




                                        16
      Contrary to Defendants’ argument, Plaintiff has alleged facts that he

suffered defamation along with the plus factor since he was unlawfully

charged that harmed his reputation. Defendant Harding caused the false

criminal charges to be announced to the public when he filed them.

Specifically, Plaintiff alleged:

            12. On or about June 3, 2019, Defendant Police Officer
      RICHARD HARDING charged Plaintiff with two (2) counts of
      recklessly engaging another person, disorderly conduct and
      unlawful acts concerning taking of furbearers.

            42. Defendant Police Chief JOSEPH COFFAY stated to the
      press “[t]he man fired a weapon in public without regard for the
      safety of anyone that was around, which caused two victims to call
      911 because they were alarmed.”
      https://www.citizensvoice.com/news/hearing-set-in-raccoon-
      mercy-killing-1.2504033

            43. Defendant Police Officer RICHARD HARDING dropped
      charges related to the unlawful concerning a furbearer, which
      proves he did not have grounds to charge the same and by
      publicly announcing that criminal charge against Plaintiff along
      with the other criminal charges, Plaintiff was stigmatized and
      made to look poorly in the eyes of the community in which he
      seeks to represent citizens as a lawyer.

      Therefore, Plaintiff has alleged facts that Defendants made false

allegations about him to the media and harmed his reputation by unlawfully

charging him. The plus factor was an unlawful charging, which supports

Plaintiff’s due process claim for stigma-plus. Consequently, Plaintiff’s due

process claim survives.


                                     17
                               POINT TEN
     Defendant Chief Coffay’s statement that Plaintiff fired a weapon
            in public without regard for the safety of anyone
     that was around, which caused two victims to call 911 was false
               statements since Plaintiff did not disregard
                    safety and there were no victims

      Defendants claim that Defendant Chief Coffay’s statements were not

false; however, Plaintiff has asserted that they are false because there were no

victims and he did not disregard safety in public. Additionally, Defendant

Chief Coffay also falsely stated that there was probable cause to file charges,

which was false.     Therefore, truth cannot be a defense to any claim of

defamation, false light or stigma-plus.

                           POINT ELEVEN
      Defendants made public stigmatizing statements and charged
        him with crimes that harmed his reputation as a lawyer

      As the Third Circuit has noted, “[t]he law is unclear whether a plaintiff

would be entitled to damages in addition to or in lieu of a hearing. We do note,

however, that a name-clearing hearing might be insufficient to cure all the

harm caused by stigmatizing government comments. For instance, injury to a

plaintiff's reputation might be irreversible. Ersek v. Township of Springfield,

102 F.3d 79, 84 f. 6 (3d Cir. 1996)

      Just as the Third Circuit opined that an injury to a plaintiff’s reputation

might be irreversible, here that is exactly what occurred since Defendants



                                          18
stigmatizing statements and actions were publicized all over the internet and

even went as far as being published in the American Bar Association, a

national legal organization, for all lawyers, judges and citizens to see and think

poorly of Plaintiff, which could affect his livelihood based on the negative

opinion drawn by potential judges, jurors and clients.

https://www.abajournal.com/news/article/lawyer-is-charged-after-

shooting-injured-racoon-near-courthouse/

      The unpublished, non-precedential Third Circuit decision in Otto did not

decide when additional damages could be recovered for a stigma-plus claim,

bypassing that issue and leaving in place Third Circuit precedential law that

allows for such recovery; and therefore, the Otto case has no application in

this matter and the issue of additional damages is present here since this

matter involves the reputation of a member of the legal community, who

holds a rare, special position of representing citizens in their time of need and

acts as an advocate for their cause.

      A key difference between the Otto matter and here is that Otto involved

police officers and not lawyers whose livelihood depends on their reputation

to obtain potential legal clients, positive rulings by judges and jury verdicts in

their favor. Consequently, applying the non-precedential Otto case is like

comparing apples to oranges.


                                       19
      Moreover, a preliminary hearing does not establish innocence, which is

necessary in this case since Plaintiff’s profession is affected since citizens may

not choose him as their legal representation based on what Defendants’ have

said negatively about Plaintiff and the fact that he was charged with crimes.

Also, the criminal charges and statements could harm Plaintiff’s license to

practice law in the future since the disciplinary body may have knowledge of

the fact that he was criminally charged and he may be questioned about the

same during job interviews and legal proceedings.

      There is no question that Defendants’ criminal charges and statements

will always follow Plaintiff in connection with applications to be admitted to

the practice of law in other jurisdictions, and he may be denied admittance

due to the same since he will have to report the false criminal charges during

the extensive, detailed background check required to receive the privilege of

practicing law. Moreover, the admission body or an employer may even

google Plaintiff and uncover the false statements and arrest, which is a

common technique used by people charged with performing a reference

check.

      Consequently, contrary to Defendants’ arguments that he has received

sufficient due process by way of his preliminary hearing and the stigma has

dissipated, it is evident that Defendants’ wrongdoing has damaged Plaintiff’s


                                       20
reputation far beyond the result that the criminal charges which were

terminated in his favor since the stigmatizing reputational harm caused by

Defendants continues and will impact his livelihood.

      Therefore, Plaintiff should be allowed to seek damages resulting from

such wrongdoing. As noted by the Sixth Circuit “("It is well established that

damages are recoverable under 42 U.S.C. section 1983 for emotional distress

caused by due process deprivations."). Based on the above authorities, we

conclude that the Blochs' allegation of injury based on embarrassment,

humiliation, and emotional distress is sufficient to be actionable under §

1983.” Bloch v. Ribar, 156 F.3d 673, 679-680 (6th Cir. 1998).

      As the Supreme Court of the United States held, “[t]o that end,

compensatory damages may include not only out-of-pocket loss and other

monetary harms, but also such injuries as "impairment of reputation . . . ,

personal humiliation, and mental anguish and suffering." Memphis Cmty. Sch.

Dist. v. Stachura, 477 U.S. 299, 307 (1986).




                                       21
                                POINT TWELVE
Plaintiff has stated a Monell claim since it is clear that the City of Wilkes-
    Barre failed to train even its Chief law enforcement officer to not
           retaliate against citizens and clearly even Chief Coffay
                   does not know what probable cause is,
                      thereby ensuring his underlinks
                       have not been properly trained

      City of Wilkes-Barre failed to train and supervise even its Chief not to

say stigmatizing statements about a man who was not even found guilty of a

crime to the press and clearly Chief Coffay does not even understand the

probable cause standard necessary to arrest someone for the crimes that

require “seriously bodily injury” and there was absolutely no victims in

connection with Plaintiff’s situation. Further, the City of Wilkes-Barre was

well aware of multiple complaints about Officer Harding and failed to train

him after they became aware of the complaints.

      “Our Court of Appeals has adopted a three-part test for determining

whether a municipality's failure to train or supervise amounts to deliberate

indifference, stating that a plaintiff must show that “(1) municipal

policymakers know that employees will confront a particular situation; (2) the

situation involves a difficult choice or a history of employees mishandling; and

(3) the wrong choice by an employee will frequently cause deprivation of

constitutional rights.” Coyett v. City of Philadelphia, 150 F. Supp. 3d 479, 485–

86 (E.D. Pa. 2015).


                                       22
      “Moreover, our Court of Appeals has held that a municipality can be

found liable under Monell when it “knew about and acquiesced in a custom

tolerating the tacit use of excessive force by its police officers.” Beck v. City of

Pittsburgh, 89 F.3d 966, 976 (3d Cir.1996). Most relevant to this matter, our

colleague Judge Padova has held that a reasonable jury could find that the City

of Philadelphia “was deliberately indifferent to the systemic deficiencies in the

internal investigatory and disciplinary mechanism of the PPD and to the risk

that these deficiencies would result in violations of citizens' rights.” Id.

      “Put another way, the municipality's “decisions must be the ‘moving

force’ behind an actual constitutional violation.” Id.          “The question of

causation should be left to a jury “as long as the causal link is not too tenuous.”

Bielevicz, 915 F.2d at 851. And our Court of Appeals has been even more

explicit on this causation question in regards to police misconduct.” Id.

“[D]istrict courts should not be so quick to toss Monell claims on summary

judgment, even if it seems that a plaintiff will struggle to show causation

between the municipal custom and the injury caused by an individual officer.”

Coyett v. City of Philadelphia, 150 F. Supp. 3d 479, 486 (E.D. Pa. 2015).

      Here, there is no question that Defendant City of Wilkes-Barre has been

sued on a number of occasions related to constitutional violation presumably

related to the lack of training for police officers, which has just been


                                         23
discovered through Defendants’ Responses to Requests for Production. (See

Exhibit “F”, naming plaintiffs against the City of Wilkes-Barre and/or its Police

Officers (i.e. Dieter, Zavoc, Doe, Myers and Fought; See Exhibit “F”).

      Through discovery, Plaintiff will learn all the ways Defendant City of

Wilkes-Barre failed to train and supervise its Police Officer, including

Defendant Chief Coffay on probable cause and constitutional rights, such as

access to the courts. Additionally, Plaintiff will discover all the wrongdoings

that have been done by City of Wilkes-Barre Police Officers that never made it

to a legal proceeding. Consequently, there is no doubt Plaintiff will obtain the

evidence necessary to support his Monell claim.

      Discovery will show that Defendant Borough of City of Wilkes-Barre had

a policy and custom of illegally charging people without probable cause and it

will show that may citizens have complained about the conduct of Defendant

Officer Harding and the City of Wilkes-Barre turned a blind eye towards his

continuing and mounting misconduct as a Police Officer since he has been

employed for over 20 years.

      At this point, all Plaintiff was required was to allege the failure to train

and supervise caused a constitutional harm, which Plaintiff has. Specifically,

he stated:




                                       24
             6.    Defendant, CITY OF WILKES-BARRE, failed to train its
      officials on how to properly assess probable cause, not to retaliate
      against a citizen who engaged in free speech, and not intimidate a
      citizen after successfully defending a criminal action.

Therefore, Defendants’ motion to dismiss should be denied since this Court

must believe Plaintiff’s allegation as stated above.

                            POINT THIRTEEN
    Qualified immunity cannot shield the individual Defendants from
               being held accountable for their wrongdoing

      Contrary to Defendants’ arguments, Plaintiff has gone beyond just

alleging but actually proved that he has been the victim of multiple

constitutional violations. Plaintiff can also show that the law was clearly

established at the time of Defendants’ blatant wrongdoing.

      As noted above, Plaintiff has shown and alleged that Defendants did not

have probable cause for the three (3) criminal charges since there was no

“seriously bodily injury” and there were zero victims. Any reasonable law

enforcement officer would have known he needs a victim before he can

criminally charge a citizen with recklessly endangering another person and

disorderly conduct.

      In connection with the claims for malicious prosecution, it has been

clearly established that, “[i]f the factfinder concludes that Wood acted with

malice, Wood would be precluded from invoking qualified immunity because



                                        25
no reasonable officer could conclude that he could maliciously initiate a

criminal proceeding for a purpose other than bringing a defendant to justice

without doing violence to the defendant's rights.” Schwab v. Wood, 767 F.

Supp. 574, 592 (D. Del 1991). Moreover, even the absence of probable cause

allows a claim of malicious prosecution to proceed has been clearly

established. Henderson v. City of Philadelphia, 853 F. Supp. 2d 514, 519 (E.D.

Pa. 2012).

      As to retaliation for free speech and access to the courts, our own

Middle District has already found “[a]s the right to be free from such

retaliatory conduct was clearly established at the time of the events at issue,

qualified immunity will not shield defendants from this claim. See Milhouse v.

Carlson, 652 F.2d 371, 373-74 (1981); Anderson v. Davilla, 125 F.3d 148, 161-

63 (3d Cir. 1997).” Light v. Haws, 2005 U.S. Dist. LEXIS 44280, *20 (M.D. Pa.

2005)(Chief Judge Connor), abrogated on other grounds, Light v. Haws, 472

F.3d 74, 2007 U.S. App. LEXIS 22 (3d Cir. Pa. 2007).

      As for the free speech related to the 911 calls seeking police assistance

and complaining about the failure of respond, Defendant Harding was aware

of the same since he talked with 911 and interviewed Plaintiff. It has been

clearly established that “[t]he freedom of individuals verbally to oppose or

challenge police action without thereby risking arrest is one of the principal


                                      26
characteristics by which we distinguish a free nation from a police state.”

Houston v. Hill, 482 U.S. 451, 462-463 (1987). Consequently, Plaintiff’s First

Amendment claim related to being unlawfully targeted after calling 911,

complaining about the failure to respond and speaking with Defendant

Harding after the same was protected speech and Defendant Harding is not

entitled to qualified immunity since it was clearly established as of 1987 by

our Supreme Court of the United States that citizens have a right to speak to

law enforcement and be free from retaliation for the same.

                             POINT FOURTEEN
  Plaintiff has established a claim for punitive damages since it is clear
            that Harding and Coffay acted with spiteful motive

      The Supreme Court has held that “reckless or callous disregard for the

plaintiff's rights, as well as intentional violations of federal law, should be

sufficient to trigger a jury's consideration of the appropriateness of punitive

damages.” Smith v. Wade, 461 U.S. 30, 51 (1983). Here, Defendants action

were done with bad motive since they acted not with the justice system in

mind but rather their own power to arrest, retaliate and speak negatively to

uphold their own wrongful agenda.

      The Third Circuit has held, “[a] jury may award punitive damages when

it finds reckless, callous, intentional or malicious conduct.” Springer v. Henry,

435 F.3d 268, 281 (3d Cir. 2006). The Third Circuit stated that defendants’


                                       27
conduct need only be reckless or callous, and not rise to the higher level of

intentional or evil motived. Id.      The Third Circuit has also noted that,

“[p]unitive damages are commonly awarded in cases of intentional torts.

There is nothing peculiar about the tort of infliction of emotional distress that

should limit its victims only to compensatory damages.” Chuy v. Phila. Eagles

Football Club, 595 F.2d 1265 (3d Cir. 1979)(affirming award of punitive

damages by jury).

      As the Supreme Court noted in Smith v. Wade, “[b]y allowing juries and

courts to assess punitive damages in appropriate circumstances against the

offending official, based on his personal financial resources, the statute [§

1983] directly advances the public’s interest in preventing repeated

constitutional deprivations. In our view, this provides sufficient protection

against the prospect that a public official may commit recurrent violations by

reason of his office.” Smith v. Wade, 461 U.S. 30, 35 n.5 (1983)(emphasis

added). The Supreme Court recognized that, “[i]t was likewise generally

established that individual public officers were liable for punitive damages for

their misconduct on the same basis as other individual defendants.” Id.

Moreover, the Supreme Court concluded that “… reckless or callous disregard

for the plaintiff’s rights, as well as intentional violations of federal law, should




                                        28
be sufficient to trigger a jury’s consideration of the appropriateness of

punitive damages.” Id. at 51.

      The Supreme Court of the United States has held, “[t]o make its punitive

award, the jury was required to find not only the Smith’s conduct met the

recklessness threshold (a question of ultimate fact), but also that his conduct

merited a punitive award of $5,000 in addition to the compensatory award (a

discretionary moral judgment).” Smith v. Wade, 461 U.S. 30, 52

(1983)(emphasis in original and added). Consequently, Plaintiff will be able

to sustain a claim for punitive damages since Defendants acted recklessly

when they false charged Plaintiff with crimes that there was no probable

cause for since no victims existed and retaliated against him because he spoke

out and accessed the courts to defendant baseless criminal charges.

                            POINT FIFTEEN
 Supplemental jurisdiction should be exercised and Plaintiff has stated
      claims of malicious prosecution, defamation and false light

      This Honorable Court should exercise its powers of supplemental

jurisdiction and allow the state actions to proceed. “Among its exceptions, the

Tort Claims Act provides that an employee of a local agency may be liable for

an injury caused by his act "in which it is judicially determined that the act of

the employee caused the injury and that such act constituted a crime, actual

fraud, actual malice or willful misconduct . . ." 42 Pa. Cons. Stat. § 8550. Thus, a


                                        29
police officer may be liable in his individual capacity if his acts constitute

willful misconduct. In the context of alleged police misconduct, "willful

misconduct" means that the police officers committed an intentional tort

knowing that their conduct was tortious.” Pollarine v. Boyer, 2005 U.S. Dist.

LEXIS 15425, *12 (E.D. Pa. 2005). Consequently, Defendants are not shielded

by immunity under state law for malicious prosecution. Contrary to

Defendants’ arguments, Plaintiff has stated a claim for malicious prosecution

as provided above.

      "Under Pennsylvania law, a defamatory statement is one that 'tends so

to harm the reputation of another as to lower him in the estimation of the

community or to deter third persons from associating or dealing with him.'”

FOP v. Fyfe, 2002 U.S. Dist. LEXIS 12148, *6 (E.D. Pa. 2002). “A stated opinion

must imply a basis in underlying defamatory facts in order to support a cause

of action in defamation.” Id.

      “This, however, does not mean that there is "a wholesale defamation

exemption for anything that might be labeled 'opinion.'" Milkovich v. Lorain

Journal Co.,    U.S. ,   , 110 S.Ct. 2695, 2705, 111 L.Ed.2d 1 (1990).

"[E]xpressions of 'opinion' may often imply an assertion of objective fact." Id.

at   , 110 S.Ct. at 2705. A defamatory communication may thus consist of a

statement in the form of an opinion and is actionable if it implies an allegation


                                       30
of    undisclosed     defamatory      facts    as     the    basis     therefor.”

Petula v. Mellody, 588 A.2d 103, 108 (Pa. Commw. 1991)(reversing trial court

finding that the allegations were not capable of defamatory).

      The Petula court specifically referred to the United States Supreme

Court in Milkovich, noting that the comment, “in my opinion John Jones is a

liar” although couched in opinion “the statement may still imply a false

assertion of fact”. Id. Just as in Petula, here calling Plaintiff “offensive” can

cause damage to his reputation and is defamatory.

      In Fyfe, the district court concluded that statement, "Who else but an

FOP unhappy with Timoney's attempts to right the Police Department would -

- or could - have leaked the Brady file to the press?"), had defamatory

meaning. Id. The Court reasoned, “the Court finds that the statement at issue is

capable of defamatory meaning and that, even though it expresses the

author's opinion in the form of a speculative question appearing in the

Commentary section of the newspaper, it may reasonably be understood to

imply the existence of a basis in undisclosed defamatory facts.” Id.

      Contrary to Defendants’ argument, Plaintiff has alleged facts that he

suffered defamation since he was unlawfully arrested that harmed his

reputation and was widely publicized. Defendant Harding caused the false




                                       31
criminal charges to be announced to the public when he filed them.

Specifically, Plaintiff alleged:

            13. On or about June 3, 2019, Defendant Police Officer
      RICHARD HARDING charged Plaintiff with two (2) counts of
      recklessly engaging another person, disorderly conduct and
      unlawful acts concerning taking of furbearers.

            44. Defendant Police Chief JOSEPH COFFAY stated to the
      press “[t]he man fired a weapon in public without regard for the
      safety of anyone that was around, which caused two victims to call
      911 because they were alarmed.”
      https://www.citizensvoice.com/news/hearing-set-in-raccoon-
      mercy-killing-1.2504033

            45. Defendant Police Officer RICHARD HARDING dropped
      charges related to the unlawful concerning a furbearer, which
      proves he did not have grounds to charge the same and by
      publicly announcing that criminal charge against Plaintiff along
      with the other criminal charges, Plaintiff was stigmatized and
      made to look poorly in the eyes of the community in which he
      seeks to represent citizens as a lawyer.

      Therefore, Plaintiff has alleged facts that Defendants made false

allegations about him to the media and harmed his reputation by unlawfully

arresting him. Consequently, his defamation and false light claims proceed.

“However, in construing these statements within the broader context of

Plaintiffs' Amended Complaint, the Court must construe the "general tenor of

the publication" in favor of Plaintiffs. As such, the statements create the

reasonable inference that they falsely implied wrongdoing and discipline

problems on the part of WW. In short, discovery is needed to reveal the true


                                     32
context and meaning of these statements. … Based on the previous, Plaintiffs'

defamation claim cannot be dismissed at this stage….”. Wolfe v. Fayetteville

Ark. Sch. Dist., 600 F. Supp. 2d 1011, 1025 (W.D. Ark. 2009).

      The words "opening company mail" were not an expression of opinion,

but a factual allegation charging appellant with a concrete act of impropriety.

Agriss v. Roadway Express, Inc., 334 Pa. Super. 295, 308, 483 A.2d 456, 463,

1984 Pa. Super. LEXIS 6208, *14. “But ostensible statements of opinion which

imply an assertion of objective fact may constitute actionable defamation.”

Koldjeski v. Colombo, 2009 Pa. Dist. & Cnty. Dec. LEXIS 441, *16 (Lackawanna

Court of Common Pleas).

      “Read in the light most favorable to the plaintiff, Bullick's statements are

at least expressions of skepticism about the truthfulness of plaintiff's account

of the alleged abduction and rape. While his comments may be interpreted

reasonably as an expression of opinion, the content and context of the

broadcast allow a reasonable listener to conclude that Bullick's skeptical

opinion is based upon undisclosed defamatory facts.” Weinstein v. Bullick, 827

F. Supp. 1193, 1198 (E.D. Pa. 1993).

      Although Plaintiff was not required to knock out an affirmative defense

of privilege, even if he had to, he has done the same since Defendants made

false statements to the media and public when they published the criminal


                                       33
charges and made blatantly false statements attempting to justify their

unlawful actions. “[S]tatements made about the pleadings outside of the

judicial proceedings are subject to a qualified privilege. … An abuse of

a conditional privilege occurs, however, when the publication is actuated by

malice or negligence, is made for purpose other than that for which the

privilege is given or to a person not reasonably believed to be necessary for

the accomplishment of the purpose of the privilege.” Green v. Mizner, 692 A.2d

169, 175 (Super. Ct. 1997).

       “Appellant alleged that Appellees published the letter (via sending it to

the media) with the knowledge that the contents thereof were false. Appellant

also alleged that Appellees did so with malice or recklessness to blacken his

reputation and destroy his chances of winning the mayoral election.

Employing our standard of review, that is, accepting as true Appellant's

pleadings and inferences drawn therefrom, we are constrained to conclude, at

this   juncture,   that   the   complaint     supports   a    conclusion   that

Appellees abused their conditional privilege.” Id.

       Consequently, Plaintiff has stated a claim to survive a motion to dismiss

since the statements made to the media and public related to the criminal

charges brought were false and not supported by probable cause as noted




                                       34
above. Therefore, all state law claims should move forward and be allowed to

obtain discovery related to the same.

                                POINT SIXTEEN
         Alternatively, if this Court finds somehow Plaintiff’s Amended
                Complaint as alleged is defective, Plaintiff
           seeks permission to amend to cure any such defects

      Although Plaintiff believes he has stated all facts that are necessary to

establish his claim, if this Court finds otherwise, Plaintiff requests permission

to be allowed to amend her Complaint to cure any such defects. Rhodes v.

Diamond, 433 Fed. Appx. 78 (3d Cir. 2011).

                                 CONCLUSION

      For the foregoing reasons, Plaintiff respectfully requests that this Court

deny Defendants’ motion to dismiss.

                                             Respectfully Submitted:

                                             By: s/ Cynthia L. Pollick
                                             Cynthia L. Pollick, Esquire
                                             Pa. I.D. No.: 83826
                                             363 Laurel Street
                                             Pittston, PA 18640
                                             (570) 654-9675
                                             pollick@lawyer.com




                                        35
                      CERTIFICATE OF WORD COUNT

     Cynthia L Pollick, Esquire, hereby certifies that the foregoing Brief

contains 7,639 words in compliance with this Court’s Order.

                                             s/Cynthia L. Pollick
                                            Cynthia L. Pollick, Esquire

                         CERTIFICATE OF SERVICE

     Cynthia L Pollick, Esquire, hereby certifies that on March 21, 2020, she

served a copy of Plaintiff’s Brief in Opposition on Defendants by serving a

copy via ECF on Defendants’ counsel:

           John Dean, Esquire
           Mark Bufalino, Esquire
           Elliott Greenleaf & Dean
           15 Public Square, Suite 310
           Wilkes-Barre PA 18701

                                                  s/ Cynthia L. Pollick
                                                  Cynthia L Pollick, Esquire




                                       36
